Citation Nr: 0202044	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-02 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an effective date prior to June 26, 1992, 
for service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which assigned a 50 percent evaluation for the 
veteran's PTSD effective June 26, 1992 after a July 1999 
Board decision granted service connection.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
service connected PTSD has been manifested by symptomatology 
which results in no more than severe social and employment 
impairment, and less than total occupational and social 
impairment.

2.  The RO issued a rating decision in January 1991, 
determining that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for PTSD; the veteran did not appeal the decision, 
and it became final.

3.  On June 26, 1992, the veteran filed a claim for service 
connection for PTSD .

4.  The veteran did not file a claim for service connection 
for PTSD between January 1991 and June 26, 1992.

5.  In July 1999, the Board granted service connection for 
PTSD.

6.  In July 1999, the RO assigned an effective date of June 
26, 1992, for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 70 percent (but no higher) for the veteran's service 
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 
4.132, Diagnostic Code 9411 (1992); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).

2.  An effective date earlier than June 26, 1992, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial evaluation for PTSD

Background

VA treatment notes dated March to June 1985 indicate that the 
veteran was admitted to detox for marijuana use.  The veteran 
reported that he was suspended from his job as a railroad 
switchman 8 months prior after he tested positive for cocaine 
on a urinalysis test.  He indicated that he had to get into 
drug treatment and prove that he was drug free before he 
could be reinstated.  Progress note entry in April 1985 
indicated that the veteran voluntarily withdrew from the 
program.

A Social Security decision dated 1987 determined that the 
veteran was eligible for disability benefits effective March 
1985 due to major depression with psychotic features, 
explosive behavior and sleep disturbances and for a frontal 
cranial mass.  

VA progress notes dated September 1990 indicate the veteran's 
reported stressors.  The notes also indicate the veteran's 
symptoms as startle response; recurrent nightmares/intrusive 
thoughts; panic attacks; dissociative episodes; reduced 
involvement with the external world; inability to achieve 
intimacy in relationships; avoidance of activities that 
arouse recollection of traumatic events; inability to trust 
others.

A letter from S.L., M.D., dated in April 1992 indicates that 
the veteran reported numerous problems with mood swings, 
depression, episodes of rage, dissociative episodes, 
flashbacks, and insomnia.  The veteran indicated that he had 
consistently, since the time of discharge from service, 
manifested severe psychological disturbances that were not 
present prior to this time which had rendered him disabled.  
The examiner noted that the veteran's symptoms consistently 
had substantiated a diagnosis of PTSD.

At his August 1993 VA examination, the veteran reported 
nightmares, sleep disturbances, and flashbacks of his 
experiences in Vietnam.  The examination showed the veteran 
to be neatly dressed, quiet, and preoccupied.  He was well 
oriented as to all spheres.  The veteran spoke clearly but 
slowly with hesitation and his responses were brief, 
coherent, and relevant.  His affect was blunted and his mood 
was one of depression.  His memory for recent and remote 
events was noted as good.  The veteran denied hallucinations 
and delusions.  The diagnosis was major depression and PTSD 
by history.

At his April 1996 RO hearing, the veteran testified that he 
experienced nightmares, flashbacks, anxiety, and increased 
startle response due to his Vietnam experience.

VA outpatient psychiatry records dated February 1996 to June 
1996 show the veteran reporting flashbacks, intrusive 
thoughts, and nightmares.  He reported frequent feelings of 
anxiety and was afraid of people and did not want to be 
around people.  The veteran indicated that his appetite was 
fine.  He complained of insomnia and reported about three to 
six hours of sleep.  He indicated that he woke up frequently 
during the night and the next day he felt sluggish and very 
tired.  The veteran also described himself as irritable, 
depressed, frequently felt guilty, angry, and had trouble 
concentrating.  The veteran reported that he had five 
children and was divorced.  He believed that he was difficult 
to live with because of his PTSD symptoms.  The veteran also 
indicated that he had difficulty dealing with his children 
and saw them from time to time, but did not have a close 
relationship with his ex-wife or the children.  He reported 
living by himself on Social Security benefits and drank 
alcohol occasionally, once a month, and used marijuana about 
twice a month.  He indicated that he finished high school and 
three years of college and was last employed in 1986.  In a 
December 1996 progress note, the veteran reported having a 
good strong relationship with his children.  He indicated 
that he was living by himself in a basement apartment with 
his sister living down the street.  

The examination showed the veteran to be wearing casual 
clothes.  He was cooperative during the interview, though 
slightly guarded.  His speech was of normal volume, rate and 
tone.  He described his mood as angry and his affect was full 
range, appropriate.  Thought process was logical and coherent 
and there was no looseness of associations or flight of 
ideas.  Thought content was negative for auditory or visual 
hallucinations, delusions, and there was no suicidal or 
homicidal ideation present.  His judgment was fair and his 
insight was fair.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 50-60.

In response to a Board remand, the veteran was examined by 
two separate physicians.  At one December 1998 VA 
examination, the veteran reported being divorced, lived 
alone, and was unemployed.  The veteran gave a history of 
numerous psychiatric hospitalizations (six times) starting in 
1986 with the last one in 1990.  He indicated that he was 
treated on an outpatient basis for one year and later by a 
private psychiatrist and was treated with lithium and 
desipramine.  The veteran denied alcohol and drug abuse.  
After returning from Vietnam he indicated that he had several 
jobs working for CTA and the railroad.  The veteran's main 
complaints were nightmares with cold sweats, flashbacks of 
his Vietnam experiences, depression, and uneasiness around 
people.  

The examination showed the veteran to be casually dressed and 
appeared preoccupied and quiet during the interview but 
cooperative.  He was well oriented as to person, place, and 
time.  He spoke clearly, slowly, in low tone of voice.  His 
answers were brief, coherent and relevant.  His affect was 
constricted and mood was depressed.  He denied hallucinations 
but admitted to paranoid thinking.  The veteran denied 
suicidal or homicidal thoughts and he was able to maintain 
personal hygiene.  His memory for recent and remote events 
was good and he complained of sleep disturbances and 
difficulty staying asleep.  Under Axis V, the veteran was 
assessed a GAF of 45 along with a notation that the veteran 
was not functioning.

At another VA examination in December 1998, the veteran 
reported that shortly after returning to civilian life in 
1970 he began having symptoms consistent with PTSD.  The 
veteran reported nightmares approximately twice a month and 
as a result this had alienated his social life and his 
ability to work or to maintain any industrial or occupational 
job.  He reported being divorced and not being able to work 
since 1985.  The veteran gave an extensive psychiatric 
treatment history starting in 1985.  He denied alcohol or 
substance abuse.  The veteran indicated that he was not 
currently attending outpatient therapy because he felt that 
it had not helped him in the past.  

The examination showed the veteran unshaven, but casually and 
appropriately dressed.  He was cooperative with the 
questions; however, he was tense and rather suspicious and 
guarded during the interview.  The examiner noted that the 
veteran later became less guarded and his rapport with the 
examiner improved.  He was well oriented to time, place and 
person and there was no evidence of impairment of thought 
process, no psychosis, no delusions, no paranoia, no 
hallucinations.  He denied any suicidal or homicidal 
thoughts, ideations, plans or intentions.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  He had difficulty in immediate memory, but his 
recent and remote memory were intact.  His speech was 
coherent, relevant, logical and not obscured.  He was quite 
anxious, tense and somewhat angry.  He had difficulty in 
dealing with anger management and had low frustration 
tolerance level.  He had some problems with impairment of 
impulse control as evidence by his history of alcohol use in 
the past.  He had major sleep problems associated with his 
PTSD.  The veteran was assessed a GAF of 42.  


Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001).

With regard to the development that has been undertaken in 
this case, the record includes VA treatment notes dated March 
to June 1985; Social Security Administration decision dated 
1987 with attached medical records; VA outpatient progress 
notes dated September 1990; a letter from S.L., M.D., dated 
April 1992; VA examinations dated August 1993 and December 
1998; transcript of RO hearing dated April 1996; VA 
outpatient psychiatry records dated February 1996 to June 
1996.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussions in the statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. § 5103A (West Supp. 2001).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran contends that his PTSD is more severe than 
contemplated by the 50 percent evaluation assigned.  The 
veteran's claim for a higher evaluation for his service 
connected PTSD is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes, 1 Vet. App. at 312-313.  
However, these regulations cannot be applied prior to their 
effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under the former criteria, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating PTSD, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

The December 1998 VA examinations assessed GAF scores of 42 
and 45.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  A GAF of 42 is defined as "serious 
symptoms" or "any serious impairment in social, occupational, 
or school functioning." 

Under the facts of the case a 70 percent rating is warranted 
under both the old and new rating criteria.  While the August 
1993 and December 1998 VA examinations revealed no problems 
with neglect of personal appearance and hygiene, spatial 
disorientation, illogical, obscure or irrelevant speech or 
near-continuous panic, the examinations do show depression, 
difficulty with immediate memory, difficulty in adapting to 
stressful circumstances, anger, and flashbacks.  The veteran 
has also demonstrated an exaggerated startle response, and 
had problems with relationships with others.  While not all 
of the symptoms listed under the new rating criteria have 
been documented, the disability picture associated with the 
veteran's PTSD more nearly approximates the criteria for a 70 
percent rating under the new criteria.  38 C.F.R. § 4.7.  
Moreover, while the examiner's described the veteran under 
Axis IV as not functioning along with assigning a GAF of 45 
on one of the December 1998 VA examinations, this is not in 
itself controlling, the reported psychiatric symptoms appear 
to support a finding of severe impairment to also warrant a 
70 percent rating under the old rating criteria as well.

However, the preponderance of the medical evidence is against 
entitlement to a rating in excess of 70 percent under either 
the old or the new rating criteria.  The medical evidence 
does not show virtual isolation in the community or totally 
incapacitating symptoms as contemplated under the old rating 
criteria for a 100 percent rating.  In 1996 VA progress 
notes, the veteran indicated that he saw his children from 
time to time and at his December 1998 VA examination reported 
very little social contact or relationships, but planned on 
returning for PTSD outpatient therapy.  There is also no 
medical evidence of almost daily symptoms such as fantasy, 
confusion or panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  His 
descriptions of anger have also not been shown to be almost 
daily in frequency.  While employment has been impaired to 
some degree, as the veteran indicated in the record he last 
worked for the railroad as a switchman in 1985.  March 1985 
progress notes however indicate that he was separated from 
employment due to a positive urinalysis, which detected 
cocaine and he sought treatment at the VA, but voluntarily 
withdrew from the program.  The totality of the evidence does 
not show that he is demonstrably unable to obtain or retain 
employment based on his PTSD.

Looking to the new rating criteria, the criteria for a 100 
percent rating have also not been met.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication.  There was no evidence of persistent 
delusions or hallucinations at any of the VA examinations or 
outpatient treatment records and there is no supporting 
evidence of total occupational and social impairment.  There 
is also no evidence of grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place, or memory loss for names of close relatives, 
his own occupation or own name.  In fact, the medical records 
have consistently found the veteran to be cooperative; well 
oriented to time, place and person; no impairment of thought 
processes; no delusions; no hallucinations; no suicidal or 
homicidal thoughts, ideations, plans or intentions; with 
ability to maintain personal hygiene and other basic 
activities of daily living

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 70 percent 
rating is supportable under either the old or the new rating 
criteria.  While the evidence pertinent to the period covered 
by the appeal does show some fluctuation between the criteria 
for a 50 percent rating and a 70 percent rating, it does 
appear that certain significant symptoms which are 
contemplated by a 70 percent rating have continued throughout 
the period.  Accordingly, a 70 percent rating is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the PTSD disability has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Earlier effective date

In January 1991 rating decision, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for PTSD.  This 
decision became final when the veteran did not submit a 
notice of disagreement in a timely manner.  On June 26, 1992, 
the veteran submitted a Statement in Support of Claim with 
supporting material to his claim.  In the Statement in 
Support of claim, the veteran made it very clear that he was 
not pursuing an ongoing claim, but rather, asking to have a 
claim re-opened.  The Statement in support of Claim included 
a citation to the law applicable to reopening claims.  In 
addition, the Statement reported that it was the veteran's 
intent to "bring forward 'new and material' evidence."  The 
RO accepted the June 1992 Statement in Support of Claim as a 
request to reopen his claim for service connection for PTSD.  
In July 1999, the Board granted service connection for PTSD 
and by a rating decision dated July 1999 the RO assigned June 
26, 1992, as the effective date for such grant. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

A review of the claims folder shows that after the January 
1991 RO decision, the earliest communication from the veteran 
that can be construed as a claim for service connection for 
his PTSD was received on June 26, 1992.  On that date, the 
veteran submitted a Statement in Support of Claim with 
supporting material to his claim.  Although the RO denied 
reopening the veteran's claim of service connection for PTSD 
in January 1991, the claims folder does not show that the 
veteran submitted a claim, formal or informal, between the 
time of the January 1991 RO denial and the veteran's 
submission of the June 26, 1992 material.  Pursuant to the 
laws and regulations cited above, the effective date for 
service connection for PTSD should be the later date of 
either the date he filed to reopen his claim of service 
connection for PTSD, or the date that entitlement arose.  For 
these reasons, an effective date earlier than June 26, 1992 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than June 26, 1992, for 
the grant of service connection for PTSD must be denied.


ORDER


An effective date earlier than June 26, 1992, for the grant 
of service connection for PTSD is denied.

The initial rating assigned for PTSD is increased to 70 
percent.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

